Citation Nr: 1534337	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for malaria, to include the residuals thereof.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from September 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2009, the Board denied service connection for malaria.  A September 2011 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court) vacated this decision.  In October 2012, the Board remanded the claim and in December 2013, denied the claim.  In an August 2014 Order, the Court granted an August 2014 Joint Motion for Remand (JMR) of the claim, vacated the Board's December 2013 decision, and remanded the claim to the Board for readjudication in accordance with the JMR.  In January 2015, the Board remanded the appeal for further development.  The case has since returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have a current diagnosis of malaria, or residuals thereof.  


CONCLUSION OF LAW

The requirements for service connection for malaria, including residuals thereof, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) are met.  By correspondence dated in August 2007, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the March 2015 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records.  Any additional records are fire-related.  The Veteran reported private treatment for malaria in 1951, but indicated that the provider was deceased and these records are unavailable.  As set forth below, the pertinent inquiry in this case is whether the Veteran currently has malaria or residuals thereof.  Service treatment records and records shortly following discharge are not relevant to this inquiry.  The claims folder also contains VA medical center records and lay statements.  

The Veteran underwent a VA examination in December 2012 with addendum in September 2013.  Pursuant to the August 2014 JMR, the parties agreed that the addendum did not comply with the Board's previous remand order and that the Board must seek another addendum or a new opinion that considers and discusses the Veteran's complaints of symptoms such as headaches, chills, sweats, nausea, fever, jaundice and abdominal pain.  

In January 2015, the Board directed that the claims folder be returned for additional opinion as follows:  

In an addendum, the examiner should discuss the significance of the Veteran's complaints of symptoms such as headaches, chills, sweats, nausea, fever, jaundice and abdominal pain, which the Veteran attributes to his in-service malaria.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran has malaria or residuals of past malaria and should specifically indicate whether the symptoms reported by the Veteran are caused by or related to a past bout of malaria.  If additional testing or examination of the Veteran is necessary to respond to the above inquiry, such should be afforded the Veteran.

In March 2015, the examiner again reviewed the Veteran's claims folder and stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner discussed the Veteran's symptoms and medical history.  He also provided discussion regarding the different types of malaria and active malaria versus residuals.  He further stated "[w]hatever the cause of the veteran's night chills and sweats [associated with] headache, nausea and abdominal pain, it is not from Vivax malaria."  

In April 2015, the attorney argued that the referenced opinion is inadequate because the examiner again dismissed the Veteran's conceded, competent symptoms.  He further argued that if the symptoms were not due to residuals of malaria, it was reasonable to expect that the examiner would have explained the etiology of the past observed tender spleen edge as well as the Veteran's ongoing complaints related to his lay observable symptoms.  The attorney requested the examination be referred to a new examiner to fulfill the terms of the August 2014 JMR.  

On review, the March 2015 opinion specifically refers to the Veteran's reported symptoms as well as objective findings.  As to the attorney's argument that the examiner should have explained the etiology of the claimed symptoms, the Board notes that this was not the question asked.  Rather, the Board asked whether the claimed symptoms were caused by or related to a past bout of malaria.  The examiner answered this question and provided sufficient rationale.  Information as to other potential etiologies is not necessary to decide this case and the Board finds no statutory, regulatory or case law requirement that a VA examiner identify an alternative etiology for a disability when it is determined to be unrelated to military service.  Accordingly, the Board finds the March 2015 VA opinion adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The January 2015 remand also directed that the attorney be furnished a copy of the examination report.  The Board is unable to find documentation showing this was accomplished.  Notwithstanding, the opinion was basically set forth in the March 2015 supplemental statement of the case.  Further, the attorney argued that the opinion was inadequate and thus, it appears he is fully aware of the substance of the opinion.  Under these circumstances, the Board finds substantial compliance with the remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2014).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Veteran reported that he contracted malaria during service in Korea.  Service treatment records do not document any complaints, findings or treatment related to malaria.  Notwithstanding, the Veteran participated in combat, and barring any contradictory evidence, his lay statements are probative evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, the Board concedes he contracted malaria during service in Korea.  

The issue in the present appeal, however, is whether the Veteran has a current disability, either current malaria or current residuals of malaria.  The Veteran's VA treatment records are silent for complaints, treatment, or diagnostic studies related to a diagnosis of malaria, including residuals thereof.  

On VA examination in December 2012, the examiner noted that the Veteran reported that he contracted malaria in Korea and received some treatment in service but suffered a relapse requiring additional treatment after discharge.  He noted that the Veteran did not recall the type of malaria he contracted or the specifics of his treatment, however, he did recall, and such was corroborated by his daughter, that he had recurring night chills and sweats, headaches, nausea, and left upper quadrant pain since that time.  He reported that currently, such symptoms had decreased to once per month, with the exception of constant right upper quadrant pain.  The examiner noted that there was no evidence of "work-up" of such symptoms in the Veteran's VA treatment records.  The examiner noted that the Veteran presented with a tender spleen edge.  The examiner reported that the Veteran was scheduled for an abdominal ultrasound due to his upper quadrant pain and tender spleen, but he cancelled the appointment.  The examiner concluded that there was no evidence of persistent malaria and reasoned that the malaria smear was negative, and his complete blood count (CBC) was normal.

The Veteran underwent a VA abdominal ultrasound in March 2013 and the claims file was forwarded to the December 2012 examiner for an addendum opinion.  In a September 2013 addendum opinion, the examiner specifically found that the ultrasound revealed no hepato-spleno abnormalities.  No abdominal abnormalities were noted.  He again opined that the Veteran did not have malaria or residuals of past malaria, and reasoned that the Veteran's malaria smear was negative, his CBC was normal except for a transient dip in platelets, his renal function was consistently greater than 60 estimated glomerular filtration rate (EGFR), and abdominal ultrasound revealed no hepato-spleno abnormalities.

Pursuant to the August 2014 JMR, the parties agreed that the September 2013 addendum did not comply with the Board's remand order.  Thus, the opinion is not considered probative.  

As discussed above, further opinion was obtained in March 2015.  The examiner provided a negative opinion supported by the following rationale:

Review of the veteran's extensive C-file yields no evidence of malaria diagnosis or treatment in service.  His separation examination is also silent on this condition.  However, the veteran relates that he had a relapse after discharge, treated by a physician in Browning Missouri.  Despite this reported treatment, he continued to experience recurring night chills and sweats [associated with] headache, nausea and left upper quadrant pain to the present.  The veteran underwent a C&P examination on 12/12/12 for malaria residuals during which he reported that the frequency of these symptoms had declined to once per month but that the [right upper quadrant] pain was constant.  With regard to that exam.

12/12/12 blood test for malaria was negative.  His complete blood count revealed no anemia.
3/23/13 abdominal ultrasound negative except for left renal cyst.

10/6/14 - his liver enzymes are normal and renal function robust for 84 years of age.

He has no evidence of malaria.  Nor could he.  Untreated malaria will eventually resolve by itself.  

The examiner went on to discuss "Disease Severity and Duration" and included a table from Markell and Voge's Medical Parasitology.  He further stated:

Korea is endemic for P. vivax.  Untreated, vivax malaria resolves in a maximum of 8 years.  

A distinction has been made between active malaria and residuals.  According to the CDC, residuals to malaria include:

Neurologic defects may occasionally persist following cerebral malaria, especially in children.  Such defects include trouble with movements (ataxia), palsies, speech difficulties, deafness, and blindness. - (The veteran did not have cerebral malaria.)

Recurrent infections with P. falciparum may result in severe anemia.  This occurs especially in young children in tropical Africa with frequent infections that are inadequately treated. - (P. falciparum was not present in Korea during the Korean conflict.)

On rare occasions, P. vivax malaria can cause rupture of the spleen. - (his spleen is normal on ultrasound (3/22/13) and his platelets normal (10/6/14))

Nephrotic syndrome (a chronic, severe kidney disease) can result from chronic or repeated infections with P. malariae. - (P. malariae is not present in Korea.)

Hyperreactive malarial splenomegaly (also called "tropical splenomegaly syndrome" occurs infrequently and is attributed to an abnormal immune response to repeated malarial infections.  The disease is marked by a very enlarged spleen and liver, abnormal immunologic findings, anemia, and a susceptibility to other infections (such as skin or respiratory infections). - (As stated, the veteran's liver and spleen are normal in size, he has no anemia.)

Whatever the cause of the veteran's night chills and sweats [associated with] headache, nausea and abdominal pain, it is not from Vivax malaria.  

On review, the Board finds the above opinion highly probative.  The examiner reviewed the claims folder and responded to the question asked.  His response was supported by sufficient rationale, to include consideration of the Veteran's reported symptoms, objective test results, and references to medical literature.  The overwhelming evidence shows that the Veteran does not currently have malaria or any residuals from his circa 1951 infection.  The record does not contain probative evidence to the contrary.

In making this determination, the Board acknowledges the lay statements of record.  These statements indicate that the Veteran had ongoing jaundice, chills, fever, cold sweats, hallucinations, memory loss and hot flashes and he has reported such during the course of the appeal.  The Veteran is competent to report his symptoms and lay persons are competent to report what they witnessed or heard from the Veteran as to his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report on that of which he or she has personal knowledge.) 

The Board does not doubt the credibility of the lay statements.  However, to the extent that the parties attribute such symptoms to malaria or otherwise assert that the Veteran has current malaria, including residuals thereof, the Board finds that they are not competent, as such is a complex medical question.  There is no evidence that any party has the requisite medical expertise or training to determine the diagnostic studies required to diagnose malaria, including residuals thereof, or otherwise diagnose the same based on symptoms reported or observed.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Further, even if there was no question as to competency, the referenced statements simply do not outweigh the well-reasoned March 2015 VA medical opinion.  

In summary, the Veteran is not shown to have a current diagnosis of malaria or residuals thereof.  Without a current disability, the claim must be denied.  See Brammer.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for malaria, including residuals thereof, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


